Citation Nr: 1215127	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  98-09 232	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut




THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include glaucoma, including as secondary to service-connected disability.




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran now lives in Connecticut and his claim is under the jurisdiction of the Hartford, Connecticut RO.

The Veteran's claim was remanded by the Board in July 2010.  

The July 2010 Board decision granted the Veteran's claim for an increased rating for schizophrenia.  That issue had previously been denied by the Board in an April 2007 decision.  The April 2007 decision was vacated by the United States Court of Appeals of Veterans Claims when it granted a Joint Motion for Remand filed by the parties to the action.  Currently, the Veteran's claim for service connection for an eye disability is the only issue in appellate status before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was remanded by the Board in July 2010 in order to obtain a medical opinion from a physician as to whether any of the Veteran's eye disorders are caused or aggravated (chronically worsened) by any of his service-connected disabilities, in particular diabetes mellitus.  The Veteran was provided a VA medical examination in May 2011.  The VA examiner was not a physician and she did not provide an opinion as to whether any of the Veteran's eye disorders are aggravated (chronically worsened) by any of the Veteran's service-connected disabilities.  The medical opinion was therefore inadequate, and a remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records dated from February 2012 to present. 

2.  When the above action has been accomplished afford the Veteran to a VA examination by a physician with appropriate expertise to determine the nature, extent and etiology of any currently present eye disability.  All indicated studies should be conducted.   The Veteran's claims files must be made available to the examiner for review.  

With respect to each eye disorder identified, the examiner should provide an opinion concerning whether it is at least as likely as not that such disorder is etiologically related to service

The examiner should also provide an opinion concerning whether any of the Veteran's current eye disorders are aggravated (chronically worsened) by any of the Veteran's service-connected disabilities, including diabetes mellitus.

The examiner should provide a complete rationale for all opinions expressed.

3.  Upon completion of the above requested development, reconsider the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate period of time to respond 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


